Exhibit 10-4



AMENDMENT NO. 2
TO
THE ENERGY EAST CORPORATION
DIRECTOR SHARE PLAN



 

         The Energy East Corporation Director Share Plan (the "Plan") is hereby
amended effective, June 8, 2006, pursuant to Article IX thereof, as follows:

         

1. Section VI. Plan Grants is revised to read in its entirety as follows:



"Commencing July 1, 2006 and on each January 1, April 1, July 1, and October 1
thereafter, 625 Phantom Shares will be granted to each Director who is a Plan
Participant as of that date."

         

IN WITNESS WHEREOF, the Energy East Corporation hereby executes this Amendment
as of the 23rd day of February, 2006.






 

ENERGY EAST CORPORATION



  /s/Michelle Taylor                           


      Witness

By:   /s/Richard R. Benson                    
            Richard R. Benson
            Vice President and
            Chief Administrative Officer